Title: From Thomas Jefferson to Albert Gallatin, 1 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin 
            June 1. 04.
          
          Briggs can tell me nothing of Fitzpatrick, and therefore I suspect we must have recourse to Shields to take the place of Turner. the uncertainty whether Benson can be found & will accept as Collector of Mobille, may render it worth while to listen to Thos. Smyth of Maryland who is known to mr Duval; but it is only in case you think the appointment at Mobile will not admit of uncertainty & delay. Briggs’s account of Poindexter is favorable for the temporary Agency at Misipi. I will do in all these what you shall finally think best.
        